Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's filing on 14 January 2022. Claims 1-20 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  the abbreviation “ECC” is recited without first properly introducing its abbreviation formally. Examiner suggests amending the claim to recite “error correction code (ECC)”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11226770. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 of the instant application are fully anticipated by the claims limitations of claims 1-20 of US 11226770. Additionally, many of the dependent claims of the instant application are verbatim duplicates of the corresponding dependent claims of US 11226770.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 12, 13, 19, and 20 recite using specific numbers of bits to represent various types of information. However, the specification does not disclose using these particular number of bits in the representation of information. For example, claims 12 and 19 recite specifically three bits of write credit information. A review of the drawings returns no disclosure of write credit information and the specification mentions write credit increment signals generally at [0014], but no mention of three bits of write credit information. As another example, claims 13 and 20 recite 48 bits of ECC information. However, the specification and drawings appear to only disclose DQ+ ECC pins 224, with no explanation of how many ECC pins exist and no clarification as to what DQ represents. Similar deficiencies exist for the other claims noted.
Note – Regarding claims 12, 13, 19, and 20, as of the effective filing date of the instant application, the claims are not supported as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatenable over Strongin et al (US 6559850 B1, hereinafter Strongin), in view of Yoo et al (US 2014/0082267 A1, hereinafter Yoo).
Regarding claim 1, Strongin discloses an apparatus, comprising: a memory device (See Strongin Fig. 4 and Col. 10, lines 39-45, disclosing DRAM 130); and
circuitry coupled to the memory device configured to: receive a read command (See Strongin Fig. 4, and Col. 10 lines 39-45, disclosing memory controller 200 for servicing read requests);execute the read command by sending data associated with the read command and a data packet that includes a read identification (RID) number (See Strongin Fig. 4, disclosing read request buffer 136 and requested read data 2001, 2002, 2004 and corresponding request request identifiers 3001, 3002, 3004 returned to requesting controller 100 and Col. 13 lines 1-5, disclosing the data and its associated transaction id arriving at the requesting controller at substantially the same time).
Strongin does not disclose wherein the read command includes an indication of a quantity of data to be transferred.
However, Yoo discloses the read command includes an indication of a quantity of data to be transferred (See Yoo, [0045], disclosing a command includes the start address SA may be indicated as “100”, and the data size DS may be indicated as “10”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory device of Strongin with the read size indication of Yoo as it improves system performance by reducing command congestion by utilizing a single read command to retrieve just a single block of data or many multiple blocks of data (See Yoo, [0045], “cause the eMMC 300 to retrieve 10 data blocks of read data beginning at the start address” and [0044], “data size value 432 and the start address value 442 may be included in a single command communicated to the eMMC 300).
Regarding claim 5, Strongin in view of Yoo disclosed the apparatus of claim 1 as described hereinabove. Strongin further discloses wherein the data packet include write credit information (See Strongin, Col 12 lines 4-8, disclosing the transaction ID consists of 3 bits, which indicates a credit of at least 8 prior writes as 8 read transaction IDs are the maximum that can be established with 3 data lines).
Regarding claim 6, Strongin in view of Yoo disclosed the apparatus of claim 1 as described hereinabove. Yoo further discloses wherein the data packet includes ECC information (See Yoo, [0035] and [0047], disclosing the use of an ECC block for detecting and correcting read data errors).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Strongin in view of Yoo, further in view of Murin et al (US 2007/0113000 A1, hereinafter Murin).
Regarding claim 2, Strongin in view of Yoo disclosed the apparatus of claim 1 as described hereinabove. Neither Strongin nor Yoo discloses wherein the circuitry is configured to execute the read command by sending a read ready signal in response to receiving the read command.
However, Murin discloses wherein the circuitry is configured to execute the read command by sending a read ready signal in response to receiving the read command (See Murin, [0068]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the transaction ID memory system of Strongin and Yoo with the ready signaling of Murin as system performance can be increased by reducing the amount of time the host waits for requested data by decreasing transfer delay time and increasing system throughput by allowing the memory system to give notice to the host that the command has completed and ready to be retrieved/sent (See Murin, [0012] and [0079]). 
Regarding claim 3, Strongin in view of Yoo, further in view of Murin disclosed the apparatus of claim 2 as described hereinabove. Murin further discloses wherein the read ready signal indicates the data associated with the command is ready to send (See Murin, [0079]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strongin in view of Yoo, further in view of Gorfajn et al (US 2007/0283217 A1, hereinafter Gorfajn).
Regarding claim 4, Strongin disclosed the apparatus of claim 1 as described hereinabove. Neither Strongin nor Yoo discloses wherein the circuitry is configured to execute the read command by sending the data associated with the command and the data packet in response to receiving a send command.
However, Gorfajn discloses wherein the circuitry is configured to execute the read command by sending the data associated with the command and the data packet in response to receiving a send command (See Gorfajn [0044], disclosing the sending of data in response to an indication that the host is ready to receive requested data).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the transaction ID memory system of Strongin and Yoo with host readiness indicator of Gorfajn as system performance can be increased by reducing the amount of time the memory system waits with available data, decreasing transfer delay time, and increasing system throughput by allowing for the memory system to know when the host is ready to receive data (See Gorfajn [0044]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strongin in view of Yoo, further in view of Hashimoto (US 2016/0321010 A1, hereinafter Hashimoto).
Regarding claim 7, Strongin disclosed the apparatus of claim 1 as described hereinabove. Neither Strongin nor Yoo discloses wherein the data packet includes block identification information to indicate a number of chunks of data included in the data associated with the command.
However, Hashimoto discloses wherein the data packet includes block identification information to indicate a number of chunks of data included in the data associated with the command (See Hashimoto, [0161], disclosing the read command includes a size of the data to be read).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory system of Strongin and Yoo with the data size indication of Hashimoto as it improves memory system performance and throughput by reducing the amount of excess data that needs to be read by the memory system and therefore allows the storage device to know exactly how much data needs to be read (See Hashimoto [0161]).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Strongin, and further in view of Yoo.
Regarding claim 8, Murin discloses an apparatus, comprising: a memory device (See Murin, Figs 1 and 2, disclosing flash memory device 10); and
circuitry coupled to the memory device configured to: receive a read command that includes a plurality of portions of data associated with the read command (See Murin, Fig. 1, disclosing flash memory device 10 having logic 20 and I/O interface 28 and [0020], disclosing the flash device having a logic mechanism responsive to commands for retrieving data pages, or in other words, for servicing read requests and [0066]-[0073], sends flash memory device a regular read command for a data page along with a data page before after and previous the requested data page);send a read ready command to indicate a first portion of the plurality of portions of data associated with the read command is ready to send (See Murin, [0068], the memory device sending a  ready signal); and
send a first portion of the plurality of portions of data associated with the read command to a host (See Murin, [0072], the host proceeds to read page N from the cache buffer). Murin does not disclose the read command includes an indication of an order in which to return a plurality of portions of data associated with the read command, and sending a data packet to a host. 
However, Strongin discloses the read command includes an indication of an order in which to return a plurality of portions of data associated with the read command, and sending a data packet to the host (See Strongin,  Col. 12, lines 42-51, disclosing a high priority and low priority queue, or in other words, high priority read requests should be returned before low priority data and Col. 14, lines 24-32, disclosing reordering the retrieved data into the order in which the data requests were received.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the read command readiness memory of Murin, with the transaction ID data packet of Strongin as it allows for the memory system and host to keep track of commands for out of order execution improving memory access (See Strongin, Col 6, lines 60-64).

Regarding claim 12, Murin in view of Strongin disclosed the apparatus of claim 8 as described hereinabove. Strongin further discloses wherein the data packet includes 3 bits of write credit information (See Strongin, Col. 12, lines 4-8, disclosing 3 bits used for the transaction ID which indicates a credit of at least 8 prior writes as 8 read transaction IDs are the maximum that can be established with 3 data lines).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Strongin, further in view of Safranek et al (US 2014/0372658 A1, hereinafter Safranek).
Regarding claim 9, Murin in view of Strongin disclosed the apparatus of claim 8 as described hereinabove. Neither Murin nor Strongin discloses wherein the data packet includes a 10 bit read identification (RID) number.
However, Safranek discloses wherein the data packet includes a 10 bit read identification (RID) number (See Safranek, [0047], disclosing sending a 10 bit transaction id number).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory ID system of Murin and Strongin with the muti-bit ID of Safranek as the greater number of bits allows for a greater number of outstanding commands to be identified improving memory system throughput.
Regarding claim 10, Murin in view Strongin, further in view of Safranek disclosed the apparatus of claim 9 as described hereinabove. Strongin further discloses wherein the read command includes the RID number (See Strongin, Fig. 3, disclosing sending requested read requests having request IDs tied to the location where the data is to be found, 300N, 3004, 3003 and 100N, 1004, and 1003, respectively and Col. 10, lines 30-34, disclosing each read request 1001-100N has an associated transaction ID 3003-300N). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Strongin, further in view of Gorfajn.
Regarding claim 11, Murin in view of Strongin disclosed the apparatus of claim 8 as described hereinabove. Neither Murin nor Strongin discloses wherein the circuitry is configured to receive a send command to indicate a host is ready to receive the data associated with the read command.
However, Gofrajn discloses wherein the circuitry is configured to receive a send command to indicate a host is ready to receive the data associated with the read command (See Gorfajn, [0044]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the data ready signaling memory system of Murin and Strongin, with host readiness indicator of Gorfajn as system performance can be increased by reducing the amount of time the memory system waits with available data, decreasing transfer delay time, and increasing system throughput by allowing for the memory system to know when the host is ready to receive data (See Gorfajn [0044]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Strongin, further in view of Zhu.
Regarding claim 13, Murin in view of Strongin disclosed the apparatus of claim 8 as described hereinabove. Neither Murin nor Strongin discloses wherein the data packet includes 48 bits of ECC information.
However, Zhu disclose wherein the data packet includes 48 bits of ECC information (See Zhu, Col. 8, lines 36, disclosing generating 48 bits of ECC information for 64 bit data word).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory system of Murin and Strongin with the ECC of Zhu as it allows for the memory system to compensate for errors for 64 bit data words (See Zhu, Col. 8, line 32).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Strongin, f further in view of Hashimoto.
Regarding claim 14, Murin in view of Strongin disclosed the apparatus of claim 8 as described hereinabove. Neither Murin nor Strongin discloses wherein the data packet includes block identification information to indicate a number of chunks of data included in the data associated with the command.
However, Hashimoto discloses wherein the data packet includes block identification information to indicate a number of chunks of data included in the data associated with the command (See Hashimoto, [0161], disclosing the read command includes a size of the data to be read).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory system of Murin and Strongin with the data size indication of Hashimoto as it improves memory system performance and throughput by reducing the amount of excess data that needs to be read by the memory system and therefore allows the storage device to know how much data needs to be read (See Hashimoto [0161]).

Claims 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Gorfajn, further in view of Strongin, and futher in view of Yoo.
Regarding claim 15, Murin discloses a method, comprising: sending a read ready command in response to receive a read command requesting data (See Murin, [0079]).
Murin does not disclose wherein the read command includes an indication of a quantity of data to be transferred and sending the data associated with the read command and a data packet in response to receiving an indication that a host is ready to receive the data associated with the read command.
However, Gorfajn discloses sending the data associated with the read command in response to receiving an indication that a host is ready to receive the data associated with the read command (See Gorfajn, [0044]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the data ready signaling memory system of Murin with host readiness indicator of Gorfajn as system performance can be increased by reducing the amount of time the memory system waits with available data, decreasing transfer delay time, and increasing system throughput by allowing for the memory system to know when the host is ready to receive data (See Gorfajn [0044]). 
Neither Murin nor Gorfajn disclose the sending of both data and a data packet. However, Strongin discloses sending of both data and a data packet (See Strongin Fig. 4, disclosing read request buffer 136 and requested read data 2001, 2002, 2004 and corresponding request request identifiers 3001, 3002, 3004 returned to requesting controller 100 and Col. 13 lines 1-5, disclosing the data and its associated transaction id arriving at the requesting controller at substantially the same time).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the readiness signaling memory system of Murin and Gorfajn with the data packet of Strongin as it allows for the memory system and host to keep track of commands for out of order execution improving memory access (See Strongin, Col 6, lines 60-64). 
None of Murin, Gorfajn, or Strongin discloses wherein the read command includes an indication of a quantity of data to be transferred. However, Yoo discloses wherein the read command includes an indication of a quantity of data to be transferred (See Yoo, [0045], disclosing a command includes the start address SA may be indicated as “100”, and the data size DS may be indicated as “10”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory device of Murin, Gorfahn, and Strongin with the read size indication of Yoo as it improves system performance by reducing command congestion by utilizing a single read command to retrieve just a single block of data or many multiple blocks of data (See Yoo, [0045], “cause the eMMC 300 to retrieve 10 data blocks of read data beginning at the start address” and [0044], “data size value 432 and the start address value 442 may be included in a single command communicated to the eMMC 300).
Regarding claim 17, Murin in view of Gorfajn, further in view of Strongin, and further in view of Yoo disclosed the method of claim 15 as described hereinabove. Murin further discloses sending the read ready command to indicate a memory device has the data associated with the read command ready to send (See Murin, [0079]).
Regarding claim 18, Murin in view of Gorfajn, further in view of Strongin, and further in view of Yoo disclosed the method of claim 15 as described hereinabove. Gorfajn further discloses receiving a send command to indicate the host is ready to receive the data associated with the read command (See Gorfajn, [0044]).
Regarding claim 19, Murin in view of Gorfajn, further in view of Strongin, and further in view of Yoo disclosed the method of claim 15 as described hereinabove. Strongin further discloses wherein sending the data packet includes sending 3 bits of write credit information (See Strongin, Col. 12, lines 4-8, disclosing 3 bits used for the transaction ID which indicates a credit of at least 8 prior writes as 8 read transaction IDs are the maximum that can be established with 3 data lines).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Gorfajn, further in view of Strongin, further in view of Yoo, and further in view of Safranek.
Regarding claim 16, Murin in view of Gorfajn, further in view of Strongin, and further in view of Yoo disclosed the method of claim 15 as described hereinabove. None of Murin, Gorfajn, or Strongin discloses wherein sending the data packet includes sending a 10 bit read identification (RID) number.
However, Safranek discloses sending the data packet includes sending a 10 bit read identification (RID) number (See Safranek, [0047], disclosing sending a 10 bit transaction id number).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory ID system of Murin, Gorfajn, Strongin, and Yoo with the muti-bit ID of Safranek as the greater number of bits allows for a greater number of outstanding commands to be identified improving memory system throughput.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murin in view of Gorfajn, further in view of Strongin, further in view of Yoo, and further in view of Zhu.
Regarding claim 20, Murin in view of Gorfajn, further in view of Strongin, and further in view of Yoo disclosed the method of claim 15 as described hereinabove. None of Murin, Gorfajn, Strongin, or Yoo discloses wherein sending the data packet includes sending 48 bits of ECC information.
However, Zhu disclose wherein sending the data packet includes 48 bits of ECC information (See Zhu, Col. 8, lines 36, disclosing generating 48 bits of ECC information for 64 bit data word).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory system of Murin, Gorfajn, Strongin, and Yoo with the ECC of Zhu as it allows for the memory system to compensate for errors for 64 bit data words (See Zhu, Col. 8, line 32).
EXAMINER’S NOTE

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rege (US 2011/0252205) disclosing read command typically include a size indicator which indicates the number of bytes to be read and Matsukawa (US 2014/0013062), which discloses read commands comprising a field to specify a block size and a block number of the response data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137